DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “edgestaperting” should be two words “edges tapering”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinzweig 2017/0181841.
Weinzweig discloses the invention as claimed noting for example figure 4 (see mark-up illustration below) comprising:


    PNG
    media_image1.png
    378
    434
    media_image1.png
    Greyscale



A system for delivering a filled prostheses bladder into a surgical cavity, comprising:  a sheet (110) having a first surface and a second surface (see the inner and outer surfaces denoted by the arrows), the sheet defining a pair of lateral edges (this is area 128 as denoted by the arrows) and a bottom edge, said bottom edge defining an insertion tab (see distal end 116, which defines insertion tab in that it is made of a different material and attached to sheet body and inserted into patient for prosthesis delivery);  wherein folding of the pair of lateral edges causes the insertion tab to form a delivery nozzle having an opening (see figure 5 and opening 140).


Regarding claim 4, Weinzweig teaches the system of claim 1, wherein the first surface includes an unactivated lubricant, said unactivated lubricant becoming an activated lubricant following placement of the filled prosthesis bladder ("The lubricant may be ready-to-use, or may require activation, such as by a wetting agent.", para [0012]).
Regarding claim 5, Weinzweig teaches the system of claim 1, wherein the second surface includes a plurality of manipulation divots ("formed with a second side portion 324 is a second fastener in the form of a series of snap closure units 326.", para [0038]).
Regarding claim 7, Weinzweig teaches the system of claim 1, wherein the pair of lateral edges reside in parallel relation (128 and 130 parallel with each other, Fig. 4).

Claim(s) 1-2, 7 11-14, 18-21, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. 2016/0374720. 
Anderson et al. discloses the invention as claimed noting for example figures 
1-14 comprising:

    PNG
    media_image2.png
    312
    433
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    352
    453
    media_image3.png
    Greyscale


A system for delivering a filled prostheses bladder into a surgical cavity, comprising:



a sheet (40) having a first surface and a second surface (it is inherent that these are considered the inner and outer surfaces), the sheet defining a pair of lateral edges (see the sides edges in illustrations above) and a bottom edge, said bottom edge defining an insertion tab, wherein folding of the pair of lateral edges causes the insertion tab to form a delivery nozzle having an opening; 
	Regarding claim 11, wherein the bottom edge defined a closed end and the pair of lateral edges are partially joined so as to define an internal pocket accommodating a filled  prosthetic bladder (30, 32);
	Regarding claims 12-13, wherein the filled prosthetic bladder is in contact with the first surface, said first surface being lubricated by moistening a lubrication coating on the first surface when the filled prosthetic bladder is positioned within the internal pocket. (see [0047] and lubricant 60 in figure 10;
	Regarding claims 14-15 see [0073-0074] which disclose the use of adhesives and fastener strips/tucks 57;
	Regarding the methods see Figures 10-14 and [0088-0099]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weinzweig 2017/0181841. 
Regarding claim 18, Weinzweig teaches a method for delivering a filled prostheses bladder into a surgical cavity, the method comprising: placing the filled prostheses bladder onto a first surface of a delivery sheet ('The implant can be inserted through the proximal end, or may be laid on the sheet of material and then the fasteners engaged.", para [0034]);  folding the delivery sheet so as to enclose the filled prostheses bladder ("The implant can be inserted through the proximal end, or may be laid on the sheet of material and then the fasteners engaged.", para [0034]), wherein the filled prostheses bladder remains in contact with the first surface of the delivery sheet (implant 144 inside delivery sheet and in contact with interior first surface, see Fig. 5) and a second surface of the delivery sheet is exposed on the exterior of the delivery sheet (exterior second surface exposed, see Fig. 5); forming a delivery nozzle having an opening (140, Fig. 5) from a delivery tab defined on a bottom edge of the delivery sheet as the delivery sheet is folded (when sheet 110 folded, opening 140 created with tab 116, see Figs. 4-5);
inserting the delivery nozzle through an incision such that the opening is in communication with a surgical cavity ("The distal end of the device 10 is typically inserted 5-10 mm within the incision 46 as the implant 44 is transferred through the incision 46 into the pocket that had been created by the surgeon to receive it.", para [0031]); and applying manual pressure to the second surface so as to direct the filled 
While Weinzweig does not explicitly disclose the positive recitation of a method, Weinzweig's device is obviously used to perform the claimed method.   Weinzweig teaches how the delivery system functions and how to operate it (noting for example claim 16, therefore it would have been obvious to one having ordinary skill in the art to modify the system of Weinzweig and utilized the it as a whole, effectively providing a method of use through enabling a user to operate the system so as to deliver an implant to the patient.
Regarding claim 19, Weinzweig teaches the method of claim 18 further comprising: lubricating the first surface prior to folding the delivery sheet ("It is preferred that a lubricant be utilized to aid in transferring the implant through the distal end.1', para [0012]);
Regarding claim 20, Weinzweig teaches the method of claim 19, wherein the step of lubricating further comprises: moistening a lubrication coating on the first surface ('The lubricant may be ready-to-use, or may require activation, such as by a wetting 
agent." para [0012]);
Regarding claim 21, Weinzweig teaches the method of claim 19, wherein the step of lubricating further comprises: applying a lubricant to the first surface ("The particular lubricant can be provided separately from the system or may be integral with the system.”, para [0012]);

Regarding claim 28, Weinzweig teaches the method of claim 18, wherein the delivery sheet includes a closed end defining an internal pocket ("In this variant, prosthetic implant device 250 comprises a flexible elongated member 251 defining a proximal end portion 252 that is shown as a closed end.", para [0037]) in which the filled prosthesis bladder is placed ("implant 272 is inserted into elongated member 251.", para [0037]); 
Regarding claim 29, Weinzweig teaches the method of claim 28, wherein the delivery sheet includes a first lateral edge and a second lateral edge ("the distal end portion 254 defines a first longitudinal edge 256 and a second longitudinal edge 258. These first and second longitudinal edges define a longitudinal opening 260.", para [0037]) and wherein the step of folding the delivery sheet further comprises: folding the second lateral edge over the first lateral edge to form the delivery nozzle ("The longitudinal opening 260 is closed by fastening second fastener 268 with one of the plurality of first fasteners 262, and a distal opening 274 is defined.", para [0037);
Regarding claim 30, Weinzweig teaches the method of claim 29, wherein the first lateral edge include a first retention strip on the second surface (fastener 268 on second surface, Fig. 6B) and the second lateral edge includes a second retention strip on the first surface (fastener 266 on first surface, Fig. 6B), the method further comprising:

engaging the first retention strip and the second retention strip to define an insertion configuration of the delivery sheet ("The longitudinal opening 260 is closed by fastening second fastener 268 with one of the plurality of first fasteners 262, and a distal opening 274 is defined.", para [0037]).

Allowable Subject Matter

Claims 3-6, 8-10, 16-17, 22-24,  26-27, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        April 22, 2021